DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph should be updated to indicate that the parent application has issued as a Patentand include the Patent No.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 14 and 19 are directed to a machine and/or process (Step 1 of MPEP 2106). Claims 14 recites receiving data points, displaying a model of a cardiac surface, and sequentially displaying time markers, wherein the time markers location and sequence are based on the received data points. Claim 19 recites receiving data points, generating a map based on the data 
This judicial exception is not integrated into a practical application. As described above, the claims do not attempt to apply the abstract idea to produce any useful/tangible output to a user, to deliver treatment to a patient or even diagnose the patient, or to change operation of the device itself. In particular, claim 14 recites NO structure, while claim 19 only recites a generic “computer and a generic “display screen”. These additional limitations are recited at a high-level of generality (i.e., as a 
Additionally, invoking computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See. e.g., Versata Development Group v, SAP America,
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic structures to perform certain functional language steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, a generic computer that has not been claimed with any specificity is considered by the Examiner to be well-understood, routine and conventional in the art and thus cannot be considered significantly more than the judicial exception..  
Furthermore, the Examiner takes Official Notice that the computer and display screen broadly and generically disclosed and claimed in the current application are well-understood, routine and conventional in the art for receiving and processing cardiac signals.
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B of MPEP 2106).
Furthermore, the applicant has not shown that the claimed method is necessarily and inextricably rooted in cardiac mapping technologies. For example, in DDR Holdings it was found that the claimed subject matter was significantly more because the abstract method was not just applied on/using the internet but it changed how the internet itself worked. In this case, the applicant’s claims do not change the functioning of the recited computer or display screen. Instead, these generic components are merely being used to apply the abstract idea, as in Alice.
While it seems clear that there is not a particular machine required by the claims, it also appears that there is not a particular transformation, either. It has been held that manipulation or signal processing of data to produce new data is NOT a transformation CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
Finally claims 14 and 19 are analogous to the case Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) which contains the following analysis:  Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as technology for performing those functions. They are therefore directed to an abstract idea. Applicant should add some sort of active use to the claims, such as applying therapy or updating the functioning of the processor based on the determination/comparison.
Additional case law that supports this analysis include Digitech (Organizing and manipulating information through mathematical correlations), and Grams (An algorithm for calculating parameters indicating an abnormal condition). 
The independent claims are directed to an abstract idea. Regarding the dependent claims, the recited limitations fall under a mental process using the same rationale as above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2011/0144510, hereinafter Ryu).
Regarding claims 14 and 18-20, Ryu discloses a method of generating an animated electrophysiology map of local activation timing (see abstract) comprising receiving a plurality of data points, each data point comprising measured electrophysiology information, location information, and timing information (see abstract; par. 0070)] generating an electrophysiology map over a model of a cardiac surface using the electrophysiology information and location information of the plurality of data points (see abstract, §70-§84)\ and superimposing an animation of a plurality of timing markers upon the electrophysiology map using the electrophysiology information, the location information, and the timing information for the plurality of data points (see abstract, par. 0072-0074, 0085, 0094: e.g. the isochrones, which are comprised of measured data points (see e.g. par. 0122) and which link the points with the same activation times, can be considered as timing markers. Par. 0085, 0094 teach that these contours can be animated). Par. 0085 of Ryu discloses that any/all of the maps in the composite map 338 (which includes an isochronal map 332, the isochrones being the claimed timing markers as they show electrical activity with relation to time) can be animated to show information that occurs with respect to time. Therefore, in order to show animated changes over time that resemble a marquee as described by Ryu, the isochrones must be displayed chronologically over a static map, such that as 
Regarding claims 15 and 16, as is known in the art, nothing happens “instantly.” There will inherently be a small unit of time between when the displayed time marker begins to appear on the display, reaches maximum brightness, and then disappears from the display. The claims are silent as to the exact timing required; as long as there is a timing present, the claim is met.
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792